30 F.3d 129
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Duanne L. GAINER, Plaintiff Appellant,v.FEDERAL BUREAU OF PRISONS, Defendant Appellee.
No. 94-1014.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994.Decided:  August 2, 1994.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, District Judge.  (CA-93-122-E)
Duanne L. Gainer, Appellant Pro Se.
Patrick Michael Flatley, Assistant United States Attorney, Elgine Heceta McArdle, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.
N.D.W.Va.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his Federal Tort Claim Act action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gainer v. Federal Bureau of Prisons, No. CA-93-122-E (N.D.W. Va.  Nov. 10, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.